Citation Nr: 0701361	
Decision Date: 01/17/07    Archive Date: 01/25/07

DOCKET NO.  02-04 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.	Entitlement to an increased evaluation for a right knee 
disorder, evaluated as 10 percent disabling.  

2.	Entitlement to an increased evaluation for a left knee 
disorder, evaluated as 10 percent disabling.  

3.	Entitlement to an increased evaluation for a low back 
disorder, evaluated as 10 percent disabling.  

4.	Entitlement to an increased evaluation for a right hip 
disorder.  

5.	Entitlement to an increased evaluation for a left hip 
disorder.     


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Christopher McEntee, Associate Counsel 


INTRODUCTION

The veteran had active service from March 1991 to December 
2000.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in May 2001 of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas.  A hearing was held before the undersigned 
acting Veterans Law Judge at a VA satellite office in San 
Antonio, Texas, in January 2003.  The Board remanded this 
matter in August 2003 for further development.  

The veteran's claims for increased initial ratings for his 
service-connected hip disorders are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.	The veteran has full range of motion in her right knee, 
and experiences pain when squatting.  

2.	The veteran has full range of motion in her left knee, and 
experiences pain when squatting.  

3.	The veteran has full range of motion in her lower back, 
and experienced no pain on motion during her July 2005 VA 
compensation examination.  


CONCLUSIONS OF LAW

1.	The schedular criteria for an initial evaluation in 
excess of 10 percent for a right knee disorder have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5014, 5256-5263 (2006); VAOPGCPREC 
23-97 and 9-98.  

2.	The schedular criteria for an initial evaluation in 
excess of 10 percent for a left knee disorder have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5014, 5256-5263 (2006); VAOPGCPREC 
23-97 and 9-98.  

3.	The schedular criteria for an initial disability 
evaluation in excess of 10 percent for a low back disability 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5295 (2003); 38 
C.F.R. § 4.71a, Diagnostic Codes 5293 (2003); 38 C.F.R. 
§§ 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5237 
(2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking increased ratings for left knee, right 
knee, and low back disabilities.  In the interest of clarity, 
the Board will initially discuss whether these claims have 
been properly developed for appellate purposes.  The Board 
will then address the merits of the claims, providing 
relevant VA law and regulations, the relevant facts, and an 
analysis of its decision.

The Board must determine whether the veteran has been 
apprised of the law and regulations applicable to this 
matter, the evidence that would be necessary to substantiate 
the claims, and whether the claims have been fully developed 
in accordance with the Veterans Claims Assistance Act of 2000 
(VCAA) and other applicable law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005).

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1).  More specifically, VA is required to notify a 
claimant of the evidence and information necessary to 
substantiate a claim and whether the claimant or the VA is 
expected to provide the evidence, and is required to request 
from the claimant any other evidence in his or her possession 
that pertains to the claim.  Id. 

VA satisfied VCAA notification requirements here in letters 
from VA dated in March 2005 and August 2006.  38 U.S.C.A. 
§ 5103 and 38 C.F.R. § 3.159.  In the March 2005 letter, VA 
informed the veteran of the elements comprising her claims 
and the evidence needed to substantiate the claims.  The 
March 2005 letter requested from the veteran relevant 
evidence, or information regarding evidence pertaining to the 
appeal which VA should obtain for the veteran (the Board also 
finds that the veteran was otherwise fully notified of the 
need to give to VA any evidence pertaining to her claims).  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (veteran 
should be advised to submit any pertinent evidence in the 
veteran's possession).  This letter advised the veteran of 
the respective duties of the VA and of the veteran in 
obtaining evidence needed to substantiate her claims.  Id.  
And the August 2006 letter provided the veteran with 
information regarding disability ratings and effective dates 
for the award of benefits.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  

The Board notes a deficiency with VCAA notification, however.  
VA provided proper notification to the veteran after the 
initial adjudication of her claims in May 2001.  See Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (VCAA notice 
must be provided to a claimant before the initial unfavorable 
RO decision).  Nevertheless, the Board finds no prejudice to 
the veteran in proceeding with the issuance of a final 
decision here.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328.  In accordance 
with Mayfield, VA readjudicated the veteran's claims in a 
July 2006 Supplemental Statement of the Case.  See Mayfield, 
444 F.3d 1328.  And, as will be noted below, the veteran's 
claims will be denied so no increased ratings and effective 
dates will be assigned here.  As such, she will not be 
negatively affected by the late notice in August 2006 of 
information regarding ratings and effective dates.  In sum, 
the Board finds that VA satisfied VCAA notification 
requirements here.

The VA must also make reasonable efforts to assist the 
veteran in obtaining evidence necessary to substantiate a 
claim for benefits sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  38 U.S.C.A. § 5103A.  The VCAA provides that the 
assistance provided by the Secretary shall include providing 
a medical examination or obtaining a medical opinion when 
such an examination or opinion is necessary, as further 
defined by statute, to make a decision on the claim.  38 
U.S.C.A. § 5103A.  The Board finds that the VCAA's 
requirement to assist the veteran has also been met here.  VA 
obtained medical records relevant to this appeal, and 
provided the veteran with VA compensation examinations for 
her disabilities.  

Accordingly, the Board finds that no further action is 
necessary to meet the requirements of the VCAA.

The veteran claimed service connection for knee and low back 
disorders in December 2000.  The RO granted these claims in 
May 2001.  The RO rated the veteran's bilateral knee disorder 
as noncompensable, and rated the veteran's low back disorder 
as 10 percent disabling.  In her timely notice of 
disagreement and VA Form I-9, the veteran maintained that 
higher evaluations were due for these disorders.  Following 
an August 2003 Board remand, the RO revisited the veteran's 
claims for increased ratings, and assigned the veteran 
separate 10 percent evaluations for each knee, and continued 
the 10 percent evaluation for the low back disorder.  The 
veteran continues to maintain that higher evaluations are due 
here.  For the reasons set forth below, the Board disagrees, 
and finds higher ratings unwarranted at any time during the 
pendency of this appeal.  See Fenderson v. West, 12 Vet. App. 
119 (1999) (in cases where the original rating assigned is 
appealed, consideration must be given to whether a higher 
rating is warranted at any point during the pendency of the 
claim). 

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule), which is based as far as 
practical on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities.  If two evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
evaluation will be assigned.  38 U.S.C.A. § 5107(b); 38 
C.F.R. § 4.7.  See also Alemany v. Brown, 9 Vet. App. 518, 
519 (1996).  


a. Knee Disorders

Regarding the veteran's knee disorders, the veteran is rated 
under Diagnostic Code (DC) 5014 of 38 C.F.R. § 4.71a.  Under 
DC 5014, osteomalacia is rated under limitation of motion 
codes of the affected parts.  Codes 5260 and 5261 pertain to 
limitation of motion of the knee.  

Diagnostic Code 5260 provides for limitation of the flexion 
of the leg.  Where flexion is limited to 60 degrees, a 0 
percent rating is provided; when flexion is limited to 45 
degrees, 10 percent is assigned; when flexion is limited to 
30 degrees, 20 percent is assigned; and when flexion is 
limited to 15 degrees, 30 percent is assigned.  38 C.F.R. § 
4.71a, Diagnostic Code 5260.  Limitation of extension of the 
leg is rated at 10 percent at 10 degrees; 20 percent at 15 
degrees; 30 percent at 20 degrees; 40 percent at 30 degrees, 
and 50 percent at 45 degrees.  38 C.F.R. § 4.71a, Diagnostic 
Code 5261.  See also 38 C.F.R. § 4.71, Plate II, which 
reflects that normal flexion and extension of a knee is from 
0 to 140 degrees.

Additional relevant codes in this matter are DC 5003 and DC 
5010, both of which address degenerative arthritis, and DCs 
5256 through 5263, which specifically address knee disorders.  
DC 5256 addresses ankylosis; DC 5257 addresses recurrent 
subluxation or lateral instability; DC 5258 addresses 
dislocated semilunar cartilage causing frequent episodes of 
locking, pain, and effusion into the knee joint; DC 5259 
addresses the surgical removal of semilunar cartilage; as 
already noted, DCs 5260 and 5261 address limitation of motion 
in the leg; DC 5262 addresses impairment of the tibia and 
fibula; and DC 5263 addresses genu recurvatum.  

Based on a review of the medical evidence noted below, the 
Board finds an increased rating unwarranted here under any of 
these diagnostic codes.  The relevant medical evidence of 
record consists of April 2001 and July 2005 VA compensation 
examination reports.  

The April 2001 VA report indicated range of bilateral knee 
motion from 0 to 130 degrees with mild crepitus and no joint 
line tenderness, perfusion, or instability, and with strength 
in the lower extremities of 5/5.  The examiner diagnosed the 
veteran with mild knee osteoarthritis bilaterally.  An April 
2001 radiological report indicated osteopenia with minimal 
degenerative joint disease bilaterally.  

The July 2005 VA report indicated range of motion in both 
knees of 5 degrees hyperextension and 140 degrees flexion.  
The examiner noted no evidence of ligament instability.  But 
the examiner did note an increased Q-angle, tenderness at the 
patellofemoral joint, and crepitus during motion.  The 
examiner also reported the veteran's statement that she 
experiences pain when squatting, experiences cracking and 
popping in her knees, and feels a tightness and swelling in 
her knees.  But she denied instability, gross swelling, or 
knee give-away.  In relevant part, the examiner diagnosed the 
veteran with (bilateral) mild patellofemoral osteoarthritis 
with increased Q-angle, and stated that the veteran's knee 
disorders had not significantly progressed since the April 
2001 examination.  

The Board notes here, as it did in the August 2003 remand, 
that the veteran indicated in her January 2003 Board hearing 
that she underwent private medical treatment by a 
chiropractor in June or July 2002.  In response to the 
remand, the RO requested in its March 2005 letter to the 
veteran that she arrange for the records reflecting this 
treatment to be obtained by VA.  The Board notes that the 
record contains no records of this claimed private treatment.     

Nevertheless, based on the medical evidence that is of 
record, the Board finds an increased rating unwarranted.  
Neither medical report cited above shows the veteran with 
compensable limitation under DCs 5260 or 5261.  The July 2005 
report indicates bilateral hyperextension to 5 degrees, which 
warrants a 0 percent evaluation under DC 5261.  See 38 C.F.R. 
§ 4.31.  And neither report shows the veteran with ankylosis 
(DC 5256), with any subluxation or lateral instability (DC 
5257), with dislocated semilunar cartilage causing episodes 
of locking, pain, and effusion into the knee joint (DC 5258), 
with evidence of surgical removal of semilunar cartilage (DC 
5259), with impairment of the tibia and fibula (DC 5262), or 
with genu recurvatum (DC 5263).    

As such, the Board finds compensable evaluation unwarranted 
here under the knee-specific DCs.  See 38 C.F.R. § 4.71, DCs 
5014, 5256-5263.  The Board does find evidentiary support in 
the record for the RO's currently assigned 10 percent 
evaluations, however.  The medical evidence clearly indicates 
that, since April 2001, the veteran has manifested 
degenerative joint disease in her knees.  As such, the Board 
will address here the arthritis-specific codes - DCs 5003 and 
5010.  

Degenerative or traumatic arthritis (established by X-ray 
findings) is rated on the basis of limitation of motion under 
the appropriate diagnostic code for the specific joints 
involved.  When there is some limitation of motion, but which 
is noncompensable under a limitation-of-motion code, a 10 
percent rating may be assigned for arthritis of a major 
joint.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 
(2006).  Here, though compensable evaluations may not be 
warranted under the knee-specific DCs, a compensable 
evaluation of 10 percent is due under DC 5003 for each knee.  
As noted, the record demonstrates that since April 2001 the 
veteran has had degenerative joint disease in each knee, and 
that these disorders cause pain on motion.  See Lichtenfels 
v. Derwinski, 1 Vet. App. 484 (1991); see also VAOPGCPREC 9-
98 (August 14, 1998); VAOPGCPREC 23-97 (July 1, 1997).  

Finally, the Board notes that as there is no medical evidence 
indicating that the veteran's knee disabilities are or have 
been manifested by recurrent subluxation or lateral 
instability, slight or otherwise, neither an evaluation 
higher than 10 percent nor a separate evaluation (i.e. 
separate from the current evaluation under Diagnostic Code 
5260) is warranted.  See VAOPGCPREC 23-97; VAOPGCPREC 9-98 
(Aug. 14, 1998) (VA's General Counsel has held that a veteran 
who has arthritis and instability of a knee may be rated 
separately under Diagnostic Codes 5003 and 5257, while 
cautioning that any such separate rating must be based on 
additional disabling symptomatology).

In sum, the medical evidence of record does not support the 
veteran's claim for an increased rating for her knee 
disorders.  The Board finds that at no time during the period 
of appeal is a rating in excess of 10 percent warranted for 
either knee disorder.  See Fenderson, supra.  




b.  Low Back Disorder

The RO originally service connected the veteran for a lumbar 
strain under Diagnostic Code 5295 of 38 C.F.R. § 4.71a.  The 
medical evidence of record indicates that the veteran may 
also have residuals of a compression fracture involving L1 
(See April 2001 x-ray results).  As it is not clear whether 
this disorder relates to the veteran's service-connected low 
back strain, the Board will consider the symptomatology 
associated with this disorder when considering whether an 
increased rating is due here.  See Mittleider v. West, 11 
Vet. App. 181 (1998) (when it is not possible to separate the 
effects of a service-connected condition from a nonservice-
connected condition, 38 C.F.R. § 3.102, which requires that 
reasonable doubt on any issue be resolved in favor of the 
veteran, dictates that such signs and symptoms be attributed 
to the service-connected condition).    

During the pendency of this appeal, the rating criteria for 
evaluating spinal injuries were amended, and became effective 
September 26, 2003.  68 Fed. Reg. 51,454-51,458 (Aug. 27, 
2003).  The Board is required to consider the claim in light 
of both the former and revised schedular rating criteria to 
determine whether an increased evaluation for the veteran's 
chronic lumbosacral strain with degenerative joint disease is 
warranted.  VA's Office of General Counsel (OGC) has 
determined that the amended rating criteria, if favorable to 
the claim, can be applied only for periods from and after the 
effective date of the regulatory change.  See VAOPGCPREC 3-
2000.  What remains unclear, however, is whether the "old" 
criteria can be applied prospectively, although the OGC, in 
VAOPGCPREC 7-2003 seems to indicate (this opinion is not 
entirely clear) that VA is no longer obligated to apply 
superseded rating schedule provisions prospectively for the 
period subsequent to the issuance of the revised rating 
criteria.   In any event, and given the confusing nature of 
this opinion, the Board, in giving the veteran all due 
consideration, will apply the old criteria, in both 
instances, prospectively.

That said, applying the above-discussed evidence to the 
applicable regulations, the Board finds, as will be detailed 
below, that the preponderance of the evidence is against an 
initial evaluation higher than 10 percent for the veteran's 
service- connected low back disability.  

As the veteran has already been assigned a 10 percent 
disability evaluation for her lumbar spine disorder, the 
Board will limit its increased rating analysis to those 
relevant provisions of the Rating Schedule that provide for a 
higher disability evaluation.  

Under the old and new criteria, 20, 30, 40, 50, 60 and 100 
percent evaluations are authorized for such disorders as 
vertebra fracture and residuals, ankylosis, limitation of 
motion, lumbosacral strain, and for intervertebral disc 
syndrome.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5285-5295 
(2003); 38 C.F.R. § 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine, and Diagnostic Codes 
5235-5243 (2006).  While there is no evidence of record of 
vertebra fracture, ankylosis, or intervertebral disc 
syndrome, the record indicates lumbosacral strain and perhaps 
even limitation of motion of the lumbar spine.  Therefore, 
the Board will address those criteria under the rating codes 
that apply to lumbosacral strain and  limitation of motion.  

With regard to lumbosacral strain, a 40 percent rating is 
warranted for severe symptoms, characterized by listing of 
spine to opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  A 20 percent rating is 
warranted for lumbosacral strain with evidence of muscle 
spasm on extreme forward bending, loss of lateral spine 
motion, unilateral, in standing position.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5295.  

With regard to limitation of motion, a 40 percent rating is 
warranted for severe limitation of motion, or limitation of 
motion resulting in forward flexion of the thoracolumbar 
spine limited to 30 degrees or less; and a 20 percent rating 
is warranted for moderate limitation, or limitation of motion 
resulting in forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees, or 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees, or muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  See 38 C.F.R. § 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine (2006) and 38 C.F.R. 
§ 4.71a, Diagnostic Code 5292 (2003).  

In this matter, the medical evidence of record since the 
veteran's December 2000 original claim consists of the April 
2001 and July 2005 VA compensation examination reports.  

The April 2001 examiner found a full range of lumbar spine 
motion with flexion to 110 degrees, extension to 25 degrees, 
lateral bending to 20 degrees bilaterally, and lateral 
rotation to 45 degrees bilaterally.  Neurologically, the 
examiner noted bilateral lower extremities as nonfocal with 
no pathologic reflexes, intact sensation, and 5/5 strength 
throughout.  The examiner noted that the veteran denied bowel 
or bladder dysfunction, and denied radiculopathy.  The 
examiner stated that diagnostic and clinical tests indicated 
an unremarkable lumbar spine.  He diagnosed the veteran with 
low back pain without radiculopathy.  The Board notes, 
however, that an April 2001 X-ray report indicated 
"[c]ompression fracture involving L1 is seen."  

The July 2005 examiner reported the veteran's statement that 
she injured her tailbone as a teenager, and fell on her 
tailbone while in service.  She stated that most of the pain 
in her back relates to her hip pain.  She stated that lifting 
and twisting causes her low back pain.  Examination revealed 
localized tenderness in the lumbosacral junction, 
particularly on the right side, with appreciable spasm.  The 
examiner found range of low back motion from 0 to 80 degrees 
flexion, 0 to 25 degrees extension, bilateral side bending of 
0 to 30 degrees, and bilateral rotation of 0 to 30 degrees.  
The examiner also stated that there was no evidence of 
fatigue or pain-related restriction of motion on repetitive 
testing, and that neurological examination showed brisk deep 
tendon reflexes, no dermatomal sensory deficits, and no motor 
weakness.  This examiner diagnosed the veteran with lumbar 
strain with normal x-rays and no evidence of radiculopathy.  
And the examiner noted that the back symptoms had not 
progressed significantly since the April 2001 VA exam.  

As indicated earlier, the Board finds a rating in excess of 
10 percent unwarranted here based on this medical evidence.  
First, a higher rating cannot be based on medical evidence of 
the veteran's back strain.  As the two examiners noted, the 
veteran experiences only mild symptomatology as a result of 
her lumbar spine disorder.  The April 2001 examiner found the 
veteran's low spine unremarkable, while the July 2005 
examiner found tenderness, but found the veteran fully 
functional.  Though this examiner found the veteran with 
appreciable spasm, the reports do not indicate muscle spasm 
on extreme forward bending or loss of lateral spine motion 
(the criteria that must be approximated to justify an 
increase to 20 percent for a back strain).  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5295.  And second, a higher rating 
cannot be based on limitation of motion as medical 
examination showed the veteran with substantial range of 
motion of 265 degrees in April 2001 and 225 degrees in July 
2005.  Though the veteran reports pain with lifting and 
twisting, the medical evidence indicates that any consequent 
limitation is slight.  See 38 C.F.R. 4.71a, Diagnostic Code 
5292 (2003); 38 C.F.R. § 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine (2005).  


Other Considerations

The Board has considered whether higher ratings for the 
veteran's knee and low back disabilities are warranted on the 
basis of functional loss due to flare-ups of pain, 
fatigability, incoordination, pain on movement, and weakness, 
which results in additional disability beyond that reflected 
on range of motion measurements.  See 38 C.F.R. §§ 4.40, 
4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  
Here, the veteran claims pain while squatting, lifting, and 
twisting.  But an increased rating is not warranted for this 
symptomatology - based on Deluca and 38 C.F.R. §§ 4.40, 4.45, 
4.59 - as the record indicates that the veteran is not 
disabled by her knee or back disorders.  Rather, the evidence 
indicates that it is her hip disorder, not addressed in this 
decision, which causes her significant disability.  With 
regard to her knees and back, the examinations of record 
yielded no evidence of a substantial limitation on her 
functionality.  As the July 2005 examiner noted, the veteran 
has not experienced significant progression of these 
disorders since April 2001, when the veteran's symptomatology 
was described as mild and unremarkable.  Moreover, even 
though she has exhibited full range of motion, VA has already 
assigned her 10 percent evaluations for these disorders based 
on her complaints of pain.  See Lichtenfels, supra.    

In making this decision, the Board has recognized the 
veteran's subjective complaints of pain and limitation.  The 
Board has considered these comments closely.  But, as the 
veteran is a layperson, the Board assigns more weight to the 
conclusions derived from the medical professionals' 
examination reports.  Ultimately, a claimant's personal 
belief, however sincere, cannot form a factual basis for 
granting a claim requiring medical determinations.  See 
Espiritu v. Derwinski, 2 Vet. App. 494 (1992).  

As the preponderance of the evidence is against the veteran's 
increased rating claims, the benefit-of-the-doubt rule does 
not apply, and the claims must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an increased evaluation for a right knee 
disorder is denied.    

Entitlement to an increased evaluation for a left knee 
disorder is denied.    

Entitlement to an increased evaluation for a low back 
disorder is denied.      



REMAND

The veteran contends that increased ratings are due for her 
right and left hip disorders.  The Board finds the record 
unclear as to what the current evaluations are for these 
disorders.  

The RO originally assigned a 10 percent rating for a 
bilateral hip disorder in the May 2001 rating decision 
currently on appeal.  Following the August 2003 remand, the 
RO, in the April 2006 rating decision, granted the veteran 
separate ratings for her bilateral hip disorder, and granted 
increased ratings.  It is not clear from the record, however, 
what increases were granted.  

The April 2006 rating decision first indicates - in the 
statement of issues - that the evaluation for the veteran's 
left hip disorder would be increased to 30 percent, while the 
evaluation for the right hip disorder would be increased to 
20 percent.  The "Subject to Compensation" section of the 
rating decision then indicates the opposite - that 30 percent 
had been assigned for the right hip, and 20 percent for the 
left hip.  And then, in the Reasons and Bases second of the 
decision, it is indicated that 30 percent evaluations had 
been assigned for each hip disorder.  

The Board notes that the July 2006 Supplemental Statement of 
the Case does not clarify this issue.  

Accordingly, the case is REMANDED for the following action:

Another Supplemental Statement of the 
Case should be issued.  This document 
should accurately reflect the RO's 
decision to increase evaluations for 
the veteran's hip disorders.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if in order. 

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


